


SCHEDULE 1.1D
EXISTING LETTERS OF CREDIT
 
 
 
 
 
 
 
 
 
 
 
DATE OF
LC
LETTER OF
CREDIT #
 
 
 
 
LOC
AMOUNT
 
EXPIRE
   DATE
 
 
DIVISION
 
BENEFICIARY
REFERENCE
 
PURPOSE
LC TYPE
 
 
 
 
 
 
 
 
 
 
 
5/17/2012
SLCLSTL08586
CHICAGO
 
VILLAGE OF LEMONT
BRIARCLIFFE
$
192,952.00


US
5/17/2014
Perf
Perf
6/22/2010
SLCLSTL05765
CHICAGO
 
VILLAGE OF STREAMWOOD
REMINGTON RIDGE
$
616,456.25


US
6/23/2014
Perf
Perf
8/23/2012
SLCLSTL09021
CHICAGO
 
VILLAGE OF LEMONT
BRIARCLIFFE
$
528,596.04


US
8/23/2014
Perf
Perf
1/13/2010
OSB.007194
COLUMBUS
 
CITY OF COLUMBUS
UPPER ALBANY WEST 5
$
31,711.70


HNB
12/15/2013
Maint
Perf
9/21/2009
63,652,202
CORPORATE
 
OLD REPUBLIC INSURANCE
INSURANCE
$
5,000,000.00


CB
10/1/2013
Insurance
Financial
8/12/2009
55,104,049
CORPORATE
 
AMERICAN CASUALTY COMPANY
INSURANCE
$
553,500.00


RB
10/25/2014
Insurance
Financial
3/4/2010
OSB.007238
CORPORATE
 
OHIO BUREAU OF WORKERS' COMP
WORKERS' COMPENSATION
$
163,000.00


HNB
6/30/2014
Insurance
Financial
7/8/2009
SM235175W
DC REGION
 
PRINCE GEORGE CTY DEPT ENVIRON
BALMORAL
$
400,000.00


WF
9/22/2013
Perf
Perf
5/6/2010
55,104,694
DC REGION
 
LOUDOUN COUNTY SANITATION
STATION VIEW
$
516,900.00


RB
11/7/2013
Perf
Perf
12/2/2010
SLCLSTL06148
DC REGION
 
BD OF SUPER CTY OF LOUDON
RESERVE AT SOUTH RIDING
$
443,000.00


US
5/23/2014
Perf
Perf
12/2/2010
SLCLSTL06150
DC REGION
 
BD OF SUPER CTY OF LOUDON
ASHBURN PLACE
$
614,000.00


US
5/23/2014
Perf
Perf
10/21/2011
SLCLSTL07525
DC REGION
 
NATIONAL CAPITAL PRESBYTERY
MIDDLEFIELD
$
50,000.00


US
12/28/2013
Deposit
Financial
12/28/2011
SLCLSTL07924
DC REGION
 
NATIONAL CAPITAL PRESBYTERY
MIDDLEFIELD
$
100,000.00


US
12/28/2013
Deposit
Financial
10/7/2010
SM237926W
DC REGION
 
LOUDON COUNTY SANITATION
RESERVES AT WAXPOOL
$
888,000.00


WF
10/6/2013
Perf
Perf
11/4/2010
SM238111W
DC REGION
 
LOUDOUN COUNTY SANITATION
RESERVES AT SOUTH RIDING II
$
150,931.80


WF
11/5/2013
Perf
Perf
6/2/2011
55,105,521
DC REGION
 
CURRAN AND WHITTINGTON, PLLC
ARUNDEL PRESERVE
$
46,586.43


RB
6/1/2014
Perf
Perf
10/29/2008
SM233094W
DC REGION
 
PRINCE GEORGE CTY DEPT PUB WORKS
BALMORAL
$
1,815,150.00


WF
7/17/2014
Perf
Perf
10/29/2008
SM233096W
DC REGION
 
PRINCE GEORGE CTY DEPT PUB WORKS
BALMORAL
$
968,050.00


WF
7/17/2014
Perf
Perf
6/11/2010
SM237338W
DC REGION
 
COUNTY OF LOUDOUN
STATION VIEW
$
583,000.00


WF
11/6/2014
Perf
Perf
12/29/2009
OSB.007175
INDIANAPOLIS
 
DEPT OF METRO DEVELOPMENT
CHESWICK PLACE SECT 3 EROSION
$
15,462.00


HNB
12/28/2013
Perf
Perf
12/29/2009
OSB.007176
INDIANAPOLIS
 
DEPT OF METRO DEVELOPMENT
CHESWICK PLACE SECT 3 WALKS
$
1,274.00


HNB
12/28/2013
Perf
Perf
12/29/2009
OSB.007177
INDIANAPOLIS
 
DEPT OF METRO DEVELOPMENT
CHESWICK PLACE SECT 3 SIGNS
$
1,200.00


HNB
12/28/2013
Perf
Perf
12/29/2009
OSB.007178
INDIANAPOLIS
 
DEPT OF METRO DEVELOPMENT
CHESWICK PLACE SECT 3 SIDEWALKS
$
7,735.00


HNB
12/28/2013
Perf
Perf
12/29/2009
OSB.007183
INDIANAPOLIS
 
DEPT OF METRO DEVELOPMENT
CHESWICK PLACE SECT 3 ASPHALT
$
8,527.00


HNB
12/28/2013
Perf
Perf
5/21/2012
55,106,004
ORLANDO
 
CITY OF OCOEE
MCCORMICK WOODS PHASE 3
$
17,113.90


RB
9/14/2014
Maint
Perf
2/1/2012
55,105,886
RALEIGH
 
CAROLINA POWER & LIGHT CO.
LONGLEAF
$
80,775.00


RB
1/25/2014
Maint
Perf
3/6/2012
55,105,928
RALEIGH
 
CITY OF DURHAM
MADISON GLEN PH1
$
35,000.00


RB
3/5/2014
Maint
Perf
3/6/2012
55,105,929
RALEIGH
 
CITY OF DURHAM
MADISON GLEN PH2
$
88,000.00


RB
3/5/2014
Maint
Perf
3/20/2012
SLCLSTL08299
RALEIGH
 
CAROLINA POWER & LIGHT CO.
EVANS FARM PH 2
$
27,695.87


US
3/25/2014
Maint
Perf
4/2/2012
SLCLSTL08367
RALEIGH
 
TOWN OF CARY
EVANS FARM PH 2
$
126,459.68


US
4/9/2014
Perf
Perf
7/5/2012
SLCLSTL05516
RALEIGH
 
CAROLINA POWER & LIGHT CO.
WOODS AT UMSTEAD PHASE 1
$
34,369.72


US
7/10/2014
Maint
Perf
9/12/2012
SLCLSTL09108
TAMPA
 
SHUTTS AND BOWEN
ROSEDALE
$
377,191.88


US
9/21/2014
Deposit
Financial
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Issuing Lenders
 
 
 
 
 
 
 
 
 
 
 
CB = Citibank, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HNB = The Huntington National Bank
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RB = Regions Bank
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
US = US Bank National Association
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
WF = Wells Fargo Bank, National Association
 
 
 
 
 
 





